Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowable over the prior art of record if the Section 112(a) and 112(b) rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Batchko et al (US 2009/0052049 A1).
The Examiner agrees with Applicant’s arguments directed to Batchko, specifically with regards to the arguments of inoperability. The Examiner first notes that although the rejection relies upon a combination of Figs. 2A-2C and Figs. 9A-9C of Batchko, these two sets of figures are directed to separate embodiments which do not appear to be combinable without rendering the structure of Batchko inoperable for its intended purpose, or changing its principle of operation. The structure in Figs. 2A-2C relies upon a series of actuators 126 placed about a periphery of the membrane 106, as further described in Fig. 1B. A view of the overall structure (not only a cross-section) can be seen in, for example, Figs. 2D-2L of Batchko. It is not clear how a person of ordinary skill could adapt the structure of Figs. 1B-2L of Batchko to meet the limitation “each of the one or more actuators being configured such that, when an electrical input is supplied to the first conductive portion and the second conductive portion, the first conductive portion and the second conductive portion become electrostatically attracted toward each other, causing at least a portion of the dielectric fluid to be displaced to other portions of the chamber such that the fluid-impermeable membrane applies a force against the jamming material and the second plate and such that an overall shape of the structure does not change”. The Examiner previously relied on Figs. 9A-9C of Batchko for this limitation. However, the electrode system of Figs. 9A-9C is fundamentally different from the reliance on actuators as found in Figs. 1B-2L of Batchko. Furthermore, it is noted that if a person of ordinary skill were to substitute the electrodes in Figs. 9A-9C for the actuators 126 of Figs. 1B-2L, it is not clear that an operable structure would result. It is not clear how such electrodes would interact with the other required structures of Figs. 1B-2L, and furthermore, it is noted that the electrodes would interact with each other in an unpredictable manner (i.e., if a person of ordinary skill places the electrodes in a ring around the membrane 106, such that electrodes across from one another would interact, would create further interactions with adjacent electrodes, preventing them from acting as intended). In other words, analysis using basic electrical engineering principles would recognize fundamental flaws (i.e., unwanted charge interactions between the electrodes due to the geometry of the structure of Batchko) would, at best, change the principle of operation, and, at worst, result in inoperability. Such a modification, furthermore, technically does not have a teaching, suggestion, or motivation prompting it in the first place, nor does there exist explicit reasoning in Batchko to modify the structures as suggested.
Furthermore, Batchko requires internal structures. The internal structures of Batchko are critical to its operation, as the regulate the distribution of fluid during actuation. As removal of the internal structures of Batchko would render it unsuitable for its intended purpose, Batchko is unable to anticipate or obviate the present claims.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the phrase “whereby the chamber does not include internal structures”. However, the present specification does not appear to provide support for this limitation. The phrase “internal structures” is rather broad, and technically, it would encompass, for example, the change in distribution of dielectric fluid relied on the claims. In comparing Figs. 2A and 2B of the present specification, which discusses the operation of the claimed invention and the phrase “whereby the chamber does not include internal structures”, the structure of Fig. 2B has distinct regions in which dielectric fluid is present (i.e., internal structures). The claim language, as best understood, is broad such that it technically precludes the invention described by the present specification.
Claims 2-7 are rejected as containing new matter due to dependence on present claim 1, which contains new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the chamber including substantially only a dielectric fluid”, but it is not clear at what threshold this limitation is met. It is not clear what quantities of additional materials, and what kinds of additional materials, may be included such that the chamber includes “substantially only dielectric fluid”. The present specification does not provide further guidance. Furthermore, the claim additionally recites “whereby the chamber does not include internal structures”. That the chamber contains “substantially only dielectric fluid” implies that there can exist materials other than dielectric fluid. However, any additional material would technically be an internal structure. Even the dielectric fluid itself may also be considered an internal structure. The chamber cannot simultaneously preclude internal structures, but also entertain the possibility of including internal structures.
Claims 2-7 are rejected as indefinite due to dependence on indefinite claim 1.





Response to Arguments
Applicant’s arguments with respect to the prior art of record have been considered and are found persuasive. Batchko fails to anticipate or obviate the present claims, as Batchko does not expressly disclose the claimed invention, and furthermore, modification to arrive at the claimed invention would have resulted in either a change in operating principle or inoperability. Therefore, the rejection under 35 U.S.C. 102 over Batchko has been withdrawn, and no further grounds of rejection over Batchko are made. The claims are considered allowable over the prior art of record. However, Applicant’s amendments have necessitated rejections under 35 U.S.C. 112(a), (b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783